Citation Nr: 0500572	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-12 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the issue of entitlement to service connection for a 
lumbosacral spine disorder.  

2.  Entitlement to an increased rating for seborrhea, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from August 1974 to August 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.   

The issue of entitlement to an increased rating for seborrhea 
is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  In an unappealed decision dated in June 1995, the RO 
denied the veteran's claim to reopen the issue of entitlement 
to service connection for a back disorder.    

2.  The evidence received since the RO's June 1995 decision 
regarding whether new and material evidence had been 
presented to reopen the issue of entitlement to service 
connection for a back disorder, which was not previously of 
record, and which bears directly and substantially upon the 
specific matter under consideration, is cumulative and 
neither by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been presented since the 
June 1995 RO decision, and the claim for service connection 
for a back disorder is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156 (as in effect 
prior to August 29, 2001), 3.160(d), 20.200, 20.302(a), 
20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					I.  VCAA

The VCAA made significant changes in VA's duty to notify and 
assist claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  Regulations implementing the VCAA have been adopted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) (2004).  
However, these regulations have applicability constraints on 
development of claims to reopen a finally decided claim.  See 
66 Fed. Reg. 45620 (August 29, 2001).  Specifically, the 
second sentence in 38 C.F.R. § 3.159(c), stating that VA will 
give the assistance described in paragraphs (c)(1), (c)(2), 
and (c)(3) to an individual attempting to reopen a finally 
decided claim, only applies to a claim to reopen a finally 
decided claim received on or after August 29, 2001.  Id.  
Thus, it is not applicable in the instant matter.  Further, 
the United States Court of Appeals for the Federal Circuit in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991) and Holliday v. 
Principi, 14 Vet. App. 280 (2001) to the extent that they 
indicated that retroactive application might be appropriate 
in regards to the VCAA.       

The VCAA imposes upon VA a duty to notify the veteran of 
information and evidence necessary to substantiate his claim, 
and of which information and evidence, if any, he must 
produce, and of which information and evidence, if any, VA 
will attempt to obtain.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  38 C.F.R. § 3.159(b) applies to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45620 
(August 29, 2001).  Under 38 C.F.R. § 3.160(c), a pending 
claim is an application that has not been finally 
adjudicated.  Thus, 38 C.F.R. § 3.159(b) applies to this 
matter.      

38 C.F.R. § 3.159(b)(1) (2004) states in pertinent part:
 
When VA receives a complete or 
substantially complete application for 
benefits, it will notify the claimant of 
any information and medical or lay 
evidence that is necessary to 
substantiate the claim.  VA will inform 
the claimant which information and 
evidence, if any, that the claimant is to 
provide to VA and which information and 
evidence, if any, that VA will attempt to 
obtain on behalf of the claimant.  VA 
will also request that the claimant 
provide any evidence in the claimant's 
possession that pertains to the claim.
 
In this case, to the extent that the changes effected by the 
VCAA are applicable in the instant matter, they have been 
applied to the appellant's claim to reopen the 
issue of entitlement to service connection for a back 
disorder.  
  
There is no issue as to providing an appropriate application 
form or completeness of the application in this case.  In the 
circumstances of this case, the appellant has been advised of 
the applicable laws and regulations, and the evidence needed 
to substantiate his claim by an April 2002 letter from the RO 
to the veteran, the May 2002 rating decision, the February 
2003 statement of the case (SOC), and a July 2003 letter from 
the RO.  For example, the SOC included the applicable version 
of 38 C.F.R. § 3.156.  Given the foregoing, there is no issue 
as to whether VA has complied with its duty to notify the 
appellant of his duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

With regard to the content of the April 2002 notice, the 
Board notes that the Court's decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  
     
In this case, although the VCAA notice letter that was 
provided to the appellant does not specifically contain the 
"fourth element," it did explain new and material evidence.  
Furthermore, the February 2003 SOC included the language of 
38 C.F.R. § 3.159(b)(1).  Thus, the April 2002 letter, 
combined with the SOC, clearly complies with the section 5103 
content requirements, to include 38 C.F.R. § 3.159(b)(1).  
See also VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
the requirements of the VCAA notice, with regard to the duty 
to notify, have been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  

Furthermore, in the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify the appellant in this case 
and, as stated above, the duty to assist provisions described 
in 38 C.F.R. § 3.159(c)(1), (c)(2), and (c)(3), do not apply 
in this instance.  Therefore, further development and further 
expending of VA's resources is not warranted.


			II.  New and Material Evidence 

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
is not presented or secured.  Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  No other standard than that articulated in 
the regulation applies to the determination whether evidence 
is new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The veteran's claim to reopen was already pending on the 
effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, the Board is deciding this 
appeal under the older version of the regulations.

Under the older version of section 3.156 of the Code of 
Federal Regulations, new and material evidence is defined as 
follows: [E]vidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

The veteran's claim to reopen the issue of service connection 
for a back condition was denied by the RO in June 1995.  As 
the decision was not appealed it, therefore, became final.  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108.  The Board notes that the veteran's claim 
for service connection for a low back disorder was first 
denied by the RO in an April 1986 rating decision.  The 
veteran appealed this denial and the issue was then denied by 
the Board in an April 1987 decision.   

Here, the veteran filed to reopen his claim in December 2000.  
In May 2002, the RO denied the claim.  The veteran was 
notified of this decision in May 2002.  The Board must 
consider the threshold question of whether new and material 
evidence has been submitted to reopen the claims.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the June 1995 rating 
decision includes the veteran's service medical records.  The 
enlistment examination report was negative for any complaints 
of back pain or any diagnosed back condition.  A Clinical 
Record Cover Sheet noted an admission of May 30, 1978 and a 
disposition date of June 2, 1978.  The diagnosis was low back 
and right flank pain.  The July 1978 separation examination 
report was negative for any complaints of back pain or 
diagnosis of any back disorder.  On the Report of Medical 
History, the veteran checked "YES" for recurrent back pain.  
The examiner stated that the back pain referred to being 
evaluated for back pain in September 1977.  

The record includes a February 1976 report of an automobile 
accident, however, there is no indication from this of any 
injuries sustained.  

The post-service evidence includes a November 1978 VA 
progress note in which it was stated that the veteran had 
stiffness of the lower spine, most notably in the early 
morning.  An April 1980 VA medical certificate noted that the 
veteran complained of right upper sacroiliac joint pain which 
was increased with left lateral flexion.  The examiner noted 
a full range of motion of the lumbosacral spine.  

A March 1986 VA examination report listed a diagnosis of 
history of back injury or trauma in car accident in 1977.  
However, the examiner stated that it was an essentially 
normal back examination.  No residuals were noted.  The 
examiner also noted that the straight leg raising sign and 
the straight leg extension sign were normal.  A report of X-
rays showed a normal lumbosacral spine.  

A June 1986 medical report, translated from German, stated 
that the veteran was constantly complaining of sciatic type 
difficulties, accompanied by occasional sensitivity 
disturbances in both legs, whereby it was noted that the 
lumbar spine was highly painful to the touch.  It was stated 
that, considering the veteran's youthful age, it was probable 
that the sciatic type complaints could be traced to the 
traffic accident on February 28, 1976.  The examiner then 
stated that the veteran flipped several times and that a 
contusion of the spine was diagnosed and documented.       

A July 23, 1989 VA medical record noted that the veteran was 
complaining of burning pain at the L5 area of the back.  
Neurological examination was significant for no neurological 
findings.  A September 1989 VA report of lumbosacral spine X-
rays listed an impression of mild disc space narrowing, L5-S1 
but, otherwise, a normal lumbosacral spine.  A December 1989 
report of EMG stated that H-reflex latencies were normal 
bilaterally and that the EMG was normal in all the muscles 
tested.  The examiner stated that this was a normal study and 
showed no supportive evidence for the diagnosis of L3-S1 
radiculopathy on the right side.  

A VA medical record with a request date of June 20, 1990 
noted that the veteran had chronic lumbosacral back pain with 
intermittent weakness and numbness in the right lower 
extremity.  It was also noted that the veteran had limited 
flexion of the spine.  It was stated that the veteran 
reported that his back locked up and that he was unable to 
move if he bends forward too far.  As had been noted in other 
treatment records, the veteran relayed a history of a back 
injury in a 1975 automobile accident and that he had problems 
with his back since that time.  

A November 1994 report stated that an MRI of the lumbar spine 
revealed degenerative disc disease at L5-S1 with associated 
very small, posterior, focal disc protrusion.  There was, 
however, no evidence of mass effect upon the descending nerve 
roots or thecal sac.       

A February 1995 VA medical record stated that the veteran 
complained of low back pain.  The impression was low back 
pain, chronic, of questionable etiology.  An April 1995 VA 
progress note listed an assessment of chronic low back pain, 
status post motor vehicle accident.  Again, the veteran 
relayed a history of a motor vehicle accident in 1975.  A 
June 1995 VA neurosurgery clinic note reported L5-S1 disc 
degeneration.    

The evidence received subsequent to the June 1995 rating 
decision includes a June 5, 1995 VA report of X-rays.  The 
impression was old narrowing of the disc space at L5-S1.  A 
December 1996 report from Dr. Wayne S. Gibson stated that the 
veteran had lumbar degenerative disc disease and noted that 
the veteran gave a history of involvement in a motor vehicle 
accident while in service.    

A January 1998 VA general medical examination report lists a 
diagnosis of degenerative disc disease of the lumbosacral 
spine at L5-S1 in the addendum.  It was noted in the 
examination report that the veteran stated that he had been 
in an automobile accident in 1975, while in the military.  

A December 11, 2000 report of a CT scan of the lumbar spine 
from Jewish Hospital listed an impression of posterior disc 
osteophyte complex at L5-S1 abutting the descending S1 nerve 
root sleeves bilaterally, slightly more so on the right than 
on the left, with subtle mass effect on the right descending 
S1 nerve root sheath.  The examiner stated that there could 
be nerve root irritation on this basis, although the degree 
of mass effect was not pronounced.  The L5 nerves exited 
without impingement.  It was also noted that there was 
significant disc degeneration at L5-S1, with vacuum disc 
phenomenon present.  

A December 11, 2000 report from Dr. J. Walden-Fain stated 
that the veteran presented complaining of low back pain that 
had been present for about two weeks.  It was stated that the 
veteran had a motor vehicle accident on November 22.  The 
veteran reported developing some low back pain on November 27 
that had gotten progressively worse over the past couple of 
weeks.  It was noted that the veteran had a previous L4-L5 
and L5-S1 disc herniation due to a motor vehicle accident in 
1974.  

A December 26, 2000 medical report from Dr. David Petruska 
noted that the veteran reported having been involved in a 
motor vehicle accident in 1974 while in service which 
resulted in back and shoulder injuries.  It was then reported 
that the veteran was involved in a motor vehicle accident on 
November 23, 2000 and that the veteran had a significant 
degree of pain with a lightening sensation in both lower 
extremities.  Dr. Petruska stated that the veteran had signs 
and symptoms consistent with underlying degenerative process 
in the lumbar spine, which he stated was probably brought on 
by previous injury to the back region.    

The evidence discussed above, which was not previously 
submitted to agency decisionmakers and which bears directly 
and substantially upon the specific matter under 
consideration, is cumulative and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Medical evidence listing a diagnosis of 
degenerative disc disease was considered at the time of the 
last final decision.  Furthermore, the June 1986 medical 
report translated from German stated that the veteran's 
sciatic type complaints could be traced to his automobile 
accident in 1976.  This evidence, too, was before the RO at 
the time of its June 1995 denial.  This was based upon an 
oral history by the veteran to the examiner.  None of the 
objective evidence submitted since the last final decision 
relates the claimed condition to the veteran's military 
service, other than based upon an oral history provided by 
the veteran.  Accordingly, the veteran's claim to reopen the 
issue of service connection for back condition is denied.  


ORDER

New and material evidence not having been submitted, the 
claim to reopen the issue of entitlement to service 
connection for a back disorder is denied.  




REMAND

The Board initially notes that the regulations governing 
skin-rating codes were changed during the course of the 
veteran's appeal effective on August 30, 2002.  67 Fed. Reg. 
49590 (July 31, 2002).  The Board notes that the February 
2003 SOC apprised the veteran of the new skin rating 
criteria.  

The last VA skin diseases examination was conducted in April 
2002, prior to the change in the regulations governing skin 
rating codes.  In this regard, the veteran's representative 
argued in its December 7, 2004 Appellant's Brief that the 
last VA skin examination was inadequate due to the subsequent 
change in regulations.  As the veteran, indeed, has not been 
afforded a VA skin diseases examination to consider his 
service-connected condition under the new skin diseases 
rating criteria, the Board has determined that the veteran 
should be afforded a VA skin examination in order to assess 
the current nature and severity of his service-connected 
seborrhea.   

Additionally, a review of the claims folder reveals that the 
veteran receives Social Security Administration (SSA) 
disability benefits.  As the recode does not contain a copy 
the SSA disability determination or any associated medical 
evidence used in association with such determination, the RO 
is directed to obtain the veteran's SSA records.  

Finally, a July 1998 letter from MetLife indicates that the 
veteran receives Long Term Disability benefits.  It is 
unclear what the basis is for entitlement to such benefits.  
Therefore, the RO should request that the veteran clarify the 
reason for his entitlement to Long Term Disability benefits.  
If his disability benefits are related to the issue on 
appeal, the RO is directed to request that the veteran 
provide authorization for VA to obtain the veteran's medical 
records from MetLife.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should obtain the veteran's 
SSA records, to specifically include his 
disability determination letter and any 
associated medical evidence used in 
association with such determination.  Any 
periodic medical review examination 
reports should also be obtained and 
associated with the veteran's claims 
folder.  

2.  The RO should request that the 
veteran clarify the reason for his 
entitlement to Long Term Disability 
benefits.  If his disability benefits are 
related to the service connected skin 
condition, the RO is directed to request 
that the veteran provide authorization 
for VA to obtain the veteran's medical 
records from MetLife.  
  
3.  The RO should schedule the veteran 
for a VA skin examination in order to 
assess the current nature, severity, and 
characteristics of his service-connected 
seborrhea.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claim under 
both the old and new regulations 
pertaining to skin disorders.  The claims 
folder and a copy of this REMAND must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examination report should reflect that 
such a review was conducted.  All 
clinical findings and opinions, and the 
bases therefor, should be set forth.

4.  The RO should then readjudicate the 
claim and, thereafter, if the claim on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


